Citation Nr: 0709263	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-22 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hypertension.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran had over 27 years active duty service ending in 
August 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for hypertension, and assigned a disability rating 
of 10 percent.


FINDING OF FACT

Since August 29, 2003, the veteran's hypertension has 
required continuous medication for control, but the diastolic 
pressure has not been predominantly 110 or more, nor has the 
systolic pressure been predominantly 200 or more.


CONCLUSION OF LAW

Since August 29, 2003, the veteran's hypertension has not met 
the criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.2, 4.7, and 4.104, Diagnostic Code 7101 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran a VCAA notice in 
October 2003.  That notice informed the veteran of the type 
of information and evidence that was needed to substantiate 
claims for service connection.  That notice did not inform 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the claimed 
disabilities.  Despite the inadequacy of the VCAA notices as 
to the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board denies herein the appeal for a higher 
initial rating for hypertension.  As the RO will not be 
effectuating a higher rating or assigning an effective date 
for any rating change, there is no possibility of prejudice 
to the veteran on the matters of ratings or effective dates.

Moreover, since the issue in this case (entitlement to 
assignment of a higher initial rating) is a downstream issue 
from that of service connection (for which a VCAA letter was 
duly sent in October 2003), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the veteran was furnished proper VCAA notice with 
regard to the  claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet.App. 473, 491 (2006).

VA has conducted all appropriate development of relevant 
evidence, and has secured all available pertinent evidence.  
The veteran has been afforded VA examinations.  The veteran 
has had a meaningful opportunity to participate in the 
processing of his claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claim.

Rating for Hypertension

The present appeal involves the veteran's claim that the 
severity of his service-connected hypertension warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hypertension has been rated 
by the RO under the provisions of 38 C.F.R. § 4.104, 
Diagnostic Code 7101, which provides the following criteria 
for ratings, in percentages:

Diastolic pressure predominantly 130 or 
more  ........ 60

Diastolic pressure predominantly 120 or 
more  .......... 40

Diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more  ............ 20

Diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for 
an individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control  ............... 10

Notes from outpatient treatment of the veteran in service in 
March through July 2003 show blood pressure readings of 
163/110, 147/97, 157/86, and 167/93.  The notes indicate that 
the veteran had a four year history of hypertension, that he 
was on medications for hypertension, and that the 
hypertension was poorly controlled.  

In September 2003, the veteran filed a claim for compensation 
for service-connected disabilities, including hypertension.  
He stated that he had hypertension for which he had begun 
treatment in March 2003.

In a November 2003 VA medical examination, the veteran 
reported that he was diagnosed with hypertension during 
service in 1992, and that he started on blood pressure 
medication in 1999.  He stated that, during a deployment in 
2003, his blood pressure increased, and he was given more 
medications.  He reported that his blood pressure has not 
been fully controlled.  He indicated that presently he saw a 
private physician who prescribed medications for his 
hypertension.  In the VA examination, the veteran's blood 
pressure was 186/108.  The examiner's impression was 
hypertension, not controlled.

In a February 2004 rating decision, the RO granted service 
connection for hypertension, with an effective date of August 
29, 2003, the day after the veteran's separation from 
service.

The veteran has submitted records showing medications 
prescribed in 2004 for his hypertension.  In a January 2005 
statement, the veteran reported that, during service in 2003, 
the flight surgeon he saw asked him to keep a blood pressure 
log.  The veteran submitted a copy of the log, which shows 
that in late February and early March the veteran recorded 
blood pressure readings ranging from 140 to 174 systolic and 
from 90 to 115 diastolic.  In the majority of the readings, 
the diastolic pressure was less than 100.  The veteran 
indicated that his blood pressure rose when he was low on or 
out of medication, and that his diastolic pressure was 
typically 110 at such times.

On VA examination in February 2005, it was noted that he 
veteran had been on medications since 1999 for hypertension, 
and that he was currently on two medications for 
hypertension.  Blood pressure readings at the examination 
ranged from 129 to 140 systolic, and from 81 to 100 
diastolic.  The examiner's impression was essential 
hypertension, fairly well controlled with current 
medications.

In statements submitted in July and November 2005, the 
veteran wrote that in 2003 his diastolic pressure was over 
110 when he was not on medication, and was as high as 110 
even on medication.  He stated that treating physicians 
increased types and doses of medication, and the diastolic 
pressure lowered somewhat.

The veteran asserts that his diastolic pressure is 
predominantly 110 or more, especially without medication.  
The medical records do not show that his diastolic pressure 
has been predominantly 110 or more at any time since 
separation from service.  While the rating criteria provide 
that a minimum rating of 10 percent must be assigned if 
continuous medication is required for control, the rating 
criteria do not provide for ratings higher than 10 percent 
based on the need for medication.  The preponderance of the 
evidence is against a rating in excess of 10 percent for any 
period.  The Board stresses that it is bound by VA 
regulations. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
hypertension has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hypertension is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


